UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 877-244-6235 Date of fiscal year end:02/28/2014 Date of reporting period: 02/28/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders of the Stringer Growth Fund, a series of the 360 Funds (the “registrant”), for the period ended February 28, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Stringer Growth Fund Class A Shares (Ticker Symbol: SRGAX) Class C Shares (Ticker Symbol: SRGCX) Institutional Class Shares (Ticker Symbol: SRGIX) A series of the 360 Funds ANNUAL REPORT February 28, 2014 Investment Adviser Stringer Asset Management, LLC 6000 Poplar Avenue, Suite 250 Memphis, TN38119 TABLE OF CONTENTS MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE 2 INVESTMENT HIGHLIGHTS 4 SCHEDULE OF INVESTMENTS 6 STATEMENT OF ASSETS AND LIABILITIES 7 STATEMENT OF OPERATIONS 8 STATEMENT OF CHANGES IN NET ASSETS 9 FINANCIAL HIGHLIGHTS 10 NOTES TO FINANCIAL STATEMENTS 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 17 ADDITIONAL INFORMATION 18 EXPENSE EXAMPLES 21 Dear Shareholder, As a global asset allocation manager, our investment universe spans the global opportunity set for equities, fixed income, and alternative equity and fixed income investments. Over the past year, our Fund’s allocation was primarily driven by our belief that the U.S. economy was in better shape than consensus expected, and that U.S. stocks would outperform foreign stocks as well as bonds. While we anticipated economic growth would be higher than consensus expected, we believed the actual growth figure would be relatively muted and, therefore, we were cautious of the various headwinds to equity markets. Regarding fixed income, we started the year anticipating higher real interest rates and losses to fixed income investments as a result of improving economic fundamentals and the likelihood that the Fed would begin to taper it’s purchases of Treasury bonds. For those reasons, we favored allocating to alternative investments relative to traditional fixed income in an attempt to mitigate portfolio risk. Our thesis on the U.S. economy was supported throughout the year by various leading indicators, such as credit conditions, the historically steep yield curve, and declining unemployment claims. We positioned the Fund to be more equity sensitive and moved to an overweight to U.S. stocks compared to our neutral weighting. This positioning within our equity allocation was additive. Consistent with our positive outlook for the U.S. economy, we benefited from tactical positions in the economically sensitive sectors, such as industrials, materials, and consumer discretionary. We started the second quarter of 2013 with a slight overweight to foreign stocks but decreased this exposure, especially to the emerging markets, by mid-year. The decreased exposure was a result of our growing expectations for U.S. stocks coupled with concerns over political and policy risks abroad. Several concerns over structural imbalances in emerging economies, such as China and Brazil, led us to eliminate any targeted emerging markets exposure as well. Reducing emerging markets equity exposure was additive to our Fund as the sector continued to underperform U.S. stocks. We began to see more commitment from foreign central banks and leaders to support economic growth during the third quarter of 2013. This was one risk we remained cautious of since any reversal or pause in policy could have a detrimental impact. As it became apparent that Europe would, at least for the meantime, not repeat its past policy mistakes, we initiated a targeted strategic position in that region and reduced our international exposure outside that region. This positioning has had a positive impact on the Fund’s foreign equity allocation. While we avoided exposure to traditional fixed income, we did continue to hold lower volatility alternative investments. As part of our investment philosophy, we allocate to alternative investments in an attempt to mitigate downside risk over time in the portfolio. During the past year, our allocation to alternative investments detracted from the Fund’s relative performance, which should be expected in a market environment where equity returns are strong. We expect to sacrifice some returns to mitigate risk with our allocation to alternative investments. Since these broad allocation decisions generally have the largest impact on performance, our exposure to alternative investments was a key detractor to relative performance. Overall, the Fund has delivered an attractive absolute return since inception from March 27, 2013 through February 28, 2014 of 15.12%(a), but, due to those factors noted above, has underperformed versus the S&P 500 Total Return Index(b) which had a return of 21.33% during the same period. Thank you for entrusting your assets to Stringer Asset Management. Sincerely, Gary Stringer, CFA President of Stringer Asset Management LLC March 28, 2014 Stringer Asset Management LLC | 6000 Poplar Avenue, Suite 250 | Memphis, TN 38119 | 901-800-2956 | info@stringeram.com 2 (a) The performance information shown is for the Fund’s Institutional Shares. Please see the Total Return Table on the following pages for performance information on the Fund’s Class A and Class C shares.The performance information quoted assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-877-244-6235.Investors should consider the investment objectives, risks, charges and expenses carefully before investing or sending money. This and other important information about the Fund can be found in the Fund’s prospectus. Please read it carefully before investing. (b) The S&P 500 Total Return Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. Stringer Asset Management LLC | 6000 Poplar Avenue, Suite 250 | Memphis, TN 38119 | 901-800-2956 | info@stringeram.com 3 Stringer Funds ANNUAL REPORT Stringer Growth Fund INVESTMENT HIGHLIGHTS February 28, 2014 The investment objective of the Stringer Growth Fund (the “Fund”) is long-term growth of capital.To meet its investment objective, the Fund will invest primarily in unaffiliated exchange-traded funds (“ETFs”).The underlying ETFs will invest in various securities including, but not limited to, domestic equity securities (including large, mid and small-cap stocks), stocks offered in international markets, including emerging markets, domestic fixed income securities, foreign debt securities, and cash or cash equivalents. The Fund may also invest in alternative sector ETFs, such as commodity and real estate ETFs. The Fund may be appropriate for investors with long-term time horizons who are not sensitive to short-term losses and want to participate in the long-term growth of the financial markets. The Fund seeks to avoid or minimize the effects of inflation on the portfolio.The Fund may also invest directly in domestic equity securities (including large, small and mid-cap stocks), stocks offered in international markets, including emerging markets, and unaffiliated open-end investment companies.At times, the Fund may also invest directly in fixed-income securities. These fixed-income securities, either held directly or through ETFs, may be domestic or foreign, corporate or sovereign, and of any quality or duration. Notwithstanding the foregoing, under normal market conditions, the Fund will generally allocate 100% of its investments to equity securities. The percentages in the above graph are based on the portfolio holdings of the Fund as of February 28, 2014 and are subject to change. 4 Stringer Funds ANNUAL REPORT Stringer Growth Fund INVESTMENT HIGHLIGHTS February 28, 2014 The minimum initial investment for the Institutional Class shares is $1,000,000. Returns as of February 28, 2014 Since Inception of March 27, 2013 through February 28, 2014 (2) Stringer Growth Fund Class A without sales charge 14.82% Stringer Growth Fund Class A with sales charge 8.50% Stringer Growth Fund Class C without CDSC 14.06% Stringer Growth Fund Class C with CDSC 12.91% Stringer Growth Fund Institutional Class 15.12% S&P 500 Total Return Index 21.33% Not Annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-877-244-6235. The above graph depicts the performance of the Stringer Growth Fund versus the S&P 500 Total Return Index. The S&P 500 Total Return Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Stringer Growth Fund, which will generally not invest in all the securities comprising the index. 5 Stringer Growth Fund ANNUAL REPORT SCHEDULE OF INVESTMENTS February 28, 2014 Shares Fair Value EXCHANGE-TRADED FUNDS - 96.98% ASSET ALLOCATION FUNDS - 3.04% SPDR Barclays Convertible Securities ETF $ EQUITY FUNDS - 93.94% First Trust Europe AlphaDEX Fund First Trust Materials AlphaDEX Fund First Trust Multi Cap Value AlphaDEX Fund First Trust NASDAQ-100 Technology Index Fund iShares US Pharmaceuticals ETF PowerShares S&P 500 Low Volatility Portfolio SPDR S&P Bank ETF US Equity High Volatility Put Write Index Fund Vanguard FTSE All-World ex-US ETF Vanguard Growth ETF Vanguard Industrials ETF Vanguard Value ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $20,710,115) SHORT TERM INVESTMENTS - 7.17% Federated Government Obligations Fund - Institutional Shares, 0.01% (a) (Cost $1,643,758) TOTAL INVESTMENTS (Cost $22,353,873) - 104.15% $ LIABILITES IN EXCESS OF OTHER ASSETS, NET - (4.15)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Rate shown represents the rate at February 28, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. 6 STRINGER FUNDS STRINGER GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 ANNUAL REPORT Assets: Investments, atvalue (identified cost $22,353,873) Receivables: Interest 8 Dividends Fund shares sold Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Due to advisor Accrued distribution (12b-1) fees Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realizedgain on investments Accumulated net investment loss ) Net unrealized depreciation on investments Total Net Assets (Unlimited shares of beneficial interest authorized) $ Class A Shares: Net assets applicable to 958,083 shares outstanding $ Net Asset Value Per Share $ Maximum Offering Price Per Share (a) $ Minimum Redemption Price Per Share (b) $ Class C Shares: Net assets applicable to 666,138 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (c) $ Institutional Class Shares: Net assets applicable to 384,727 shares outstanding $ Net Asset Value, Offering and Redemption Price Per Share $ (a) A maximum sales charge of 5.50% is imposed on Class A shares. (b) Investments in Class A shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 0.50% contingent deferred sales charge ("CDSC") on shares redeemed within one year from the date of purchase. (c) A contingent deferred sales charge ("CDSC") of 1.00% is imposed in the event of certain redemption transactions made within one year from the date of purchase. The accompanying notes are an integral part of these financial statements. 7 STRINGER FUNDS STRINGER GROWTH FUND STATEMENT OF OPERATIONS February 28, 2014 ANNUAL REPORT For the Period Ended February 28, 2014 (a) Investment income: Dividends $ Interest 73 Total investment income Expenses: Management fees (Note 5) Distribution (12b-1) fees - Class A Distribution (12b-1) fees - Class C Accounting and transfer agent fees and expenses Audit fees Miscellaneous Custodian fees Registration and filing fees Legal fees Trustee fees and expenses Pricing fees Reports to shareholders Insurance Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment income Realized and unrealized gain: Net realized gain on: Investments Net realized gain on investments Net change in unrealized appreciation on: Investments Net change in unrealized appreciation Net gain on investments Net increase in net assets resulting from operations $ (a) The Stringer Growth Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 8 STRINGER FUNDS STRINGER GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS February 28, 2014 ANNUAL REPORT For the Period Ended February 28, 2014 (a) Increase (decrease) in net assets from: Operations: Net investment gain $ Net realizedgain on investments Net unrealized appreciation on investments Net decrease in net assets resulting from operations Distributions to shareholders from: Net investment income - Class A ) Net investment income - Class C ) Net investment income - Institutional Class ) Net realized capital gains - Class A ) Net realized capital gains - Class C ) Net realized capital gains - Institutional Class ) Total distributions to shareholders ) Capital share transactions (Note 3): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of year - End of year $ Accumulated net investment loss $ ) (a) The Stringer Growth Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 9 STRINGER FUNDS STRINGER GROWTH FUND FINANCIAL HIGHLIGHTS February 28, 2014 ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Class A Class C Institutional Class For the For the For the Period Ended Period Ended Period Ended February 28, 2014 (a) February 28, 2014 (a) February 28, 2014 (a) Net Asset Value, Beginning of Year/Period $ $ $ Investment Operations: Net investment income (loss) ) Net realized and unrealized gain on investments Total from investment operations Distributions: From net investment income ) ) ) From net realized capital gains ) ) ) Total distributions ) ) ) Net Asset Value, End of Year/Period $ $ $ Total Return (b) % (c) % (c) % (c) Ratios/Supplemental Data Net assets, end of year/period (in 000's) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % (d) % (d) % (d) After fees waived and expenses absorbed % (d) % (d) % (d) Ratio of net investment income (loss): Before fees waived and expenses absorbed )% (d) )% (d) )% (d) After fees waived and expenses absorbed % (d) )% (d) % (d) Portfolio turnover rate 53 % (c) 53 % (c) 53 % (c) (a) The Stringer Growth Fund commenced operations on March 27, 2013. (b) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c) Not annualized. (d) Annualized. The accompanying notes are an integral part of these financial statements. 10 Stringer Funds ANNUAL REPORT Stringer Growth Fund NOTES TO THE FINANCIAL STATEMENTS February 28, 2014 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The Stringer Growth Fund (the “Fund”) is a series of 360 Funds (the “Trust”). The Trust was organized on February 25, 2005 as a Delaware statutory trust. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). The Fund is a non-diversified Fund. As a non-diversified Fund, it may invest a significant portion of its assets in a small number of companies. The Fund’s investment objective is long-term growth of capital. The Fund’s investment adviser is Stringer Asset Management, LLC (the “Adviser”). The Fund offers three classes of shares, Class A, Class C and Institutional Class shares. Each class of shares commenced operations on March 27, 2013. Each class differs as to sales and redemption charges and ongoing fees. Income and realized/unrealized gains or losses are allocated to each class based on relative share balances. a)Security Valuation – All investments in securities are recorded at their estimated fair value, as described in note 2. b)Exchange Traded Funds – The Fund may invest in Exchange Traded Funds (“ETFs”). ETFs are registered investment companies and incur fees and expenses such as operating expenses, licensing fees, registration fees, trustees fees, and marketing expenses, and ETF shareholders, such as a Fund, pay their proportionate share of these expenses. Your cost of investing in a Fund will generally be higher than the cost of investing directly in ETFs. By investing in a Fund, you will indirectly bear fees and expenses charged by the underlying ETFs in which a Fund invests in addition to a Fund's direct fees and expenses. c)Federal Income Taxes – The Fund intends to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). It is the policy of the Fund to comply with the requirements of the Code applicable to regulated investment companies and to distribute substantially all of its net investment company taxable income and net capital gains. Therefore, no provision for federal income taxes is required. As of and during the period since inception from March 27, 2013 through February 28, 2014, the Fund did not have a liability for any unrecognized tax expenses. The Fund recognizes interest and penalties, if any, related to unrecognized tax liability as income tax expense in the statement of operations. During the period since inception from March 27, 2013 through February 28, 2014, the Fund did not incur any interest or penalties. The Fund identifies its major tax jurisdictions as U.S. Federal and Delaware state. d)Distributions to Shareholders–Dividends from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gain distributions, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. GAAP requires that permanent financial reporting differences relating to shareholder distributions be reclassified to paid-in capital or net realized gains. There were no reclassifications made during the period since inception from March 27, 2013 through February 28, 2014. e)Use of Estimates–The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. f)Other–Investment and shareholder transactions are recorded on trade date. The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds. Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. g)Non-Diversified Fund – The Fund is a non-diversified Fund. Non-diversified Funds may or may not have a diversified portfolio of investments at any given time, and may have large amounts of assets invested in a very small number of companies, industries or securities. Such lack of diversification substantially increases market risks and the risk of loss associated with an investment in the Fund, because the value of each security will have a greater impact on the Fund’s performance and the value of each shareholder’s investment. When the value of a security in a non-diversified fund falls, it may have a greater impact on the Fund than it would have in a diversified fund. (h)Redemption fees – Shareholders that redeem shares within 30 days of purchase will be assessed a redemption fee of 0.50% of the amount redeemed.The redemption fee is paid directly to and retained by the Fund, and is designed to deter excessive short-term trading and to offset brokerage commissions, market impact and other costs that may be associated with short-term money movement in and out of the Fund. No redemption fees were paid to the Fund during the period since inception of March 27, 2013 through February 28, 2014. A CDSC is imposed upon certain redemptions of Class A shares purchased at net asset value in amounts totaling $1 million if the dealer’s commission was paid by the underwriter and the shares are redeemed within one year from the date of purchase. The CDSC will be paid to the Distributor and will be equal to 0.50% of the lesser of (1) the net asset value at the time of purchase of the Class A shares being redeemed; or (2) the net asset value of such shares at the time of redemption. No CDSC Fees were paid to the Distributor during the period since inception of March 27, 2013 through February 28, 2014. 11 Stringer Funds ANNUAL REPORT Stringer Growth Fund NOTES TO THE FINANCIAL STATEMENTS February 28, 2014 2. SECURITIES VALUATIONS Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities and other derivative instruments including in circumstances in which market quotes are not readily available, and has delegated authority to the Adviser to apply those guidelines in determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs TheFund utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the Fund's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock and ETFs) – Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical analysis of the historical relationship and that are categorized in level 2. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are also categorized in level 2. Money market funds – Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. 12 Stringer Funds ANNUAL REPORT Stringer Growth Fund NOTES TO THE FINANCIAL STATEMENTS February 28, 2014 2. SECURITIES VALUATIONS (continued) The following table summarizes the inputs used to value the Fund’s assets and liabilities measured at fair value as of February 28, 2014. Stringer Growth Fund Financial Instruments - Assets Level 2 (Other Significant Security Classification (1) Level 1 (Quoted Prices) Observable Inputs) Totals Exchange Traded Funds (2) $ $
